Citation Nr: 0127088	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  96-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
eye disorder.

2.  Entitlement to service connection for a urinary 
incontinence.

3.  Entitlement to service connection for impotency.

4.  Entitlement to service connection for prostate cancer 
including as secondary to Agent Orange (AO) exposure.

5.  Entitlement to service connection for postoperative 
residuals of incision and drainage (I&D) of a left buttock 
cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to March 
1973 and from November 1973 to April 1995.  

The Board of Veterans' Appeal (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions in July 1995 and August 
1998.

In particular the Board notes that in August 1998 the RO 
separately denied entitlement to service connection for 
prostate cancer including as secondary to AO exposure.  In 
March 1999 the veteran filed a notice of disagreement (NOD) 
to the denial of his claim and requested a statement of the 
case (SOC).

In April 1999 the RO furnished the veteran and his 
representative a SOC regarding the issue of entitlement to 
service connection for prostate cancer including as secondary 
to AO exposure.

In May 1999 the veteran submitted a statement that may be 
considered in lieu of a VA Form 9, Appeal to Board of 
Veterans' Appeals regarding his claim for entitlement to 
service connection for prostate cancer including as secondary 
to AO exposure.  Accordingly, such issue is ready for 
appellate review. 

The other issue on appeal noted in the December 1999 
supplemental statement of the case regarding entitlement to 
service connection for colon polyps was recently granted by 
the RO in August 2001.  Since the grant of service-connection 
for colon polyps represents the maximum benefit sought on 
appeal, such issue is no longer for appellate consideration. 

Also, in February 1999, the RO denied entitlement to a 
clothing allowance.  In March 1999 the veteran filed a NOD to 
the denial of his claim.  The RO failed to furnish an SOC to 
the veteran and his representative on such matter.  Where 
there has been an initial RO adjudication of a claim and a 
NOD as to its denial, the claimant is entitled to a SOC, and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  Such matter is addressed in the remand 
portion of the decision. 

The record reflects that the veteran was afforded a video 
conference hearing before the undersigned Member of the Board 
in September 2001.  The hearing transcript is on file.  At 
the hearing the veteran submitted an evidence packet with 
waiver of initial RO review.  See 38 C.F.R. § 20.1304(c) 
(2001).

The issues of entitlement to service connection for prostate 
cancer including as secondary to AO exposure, impotency, 
urinary incontinence and postoperative residuals of I&D of a 
left buttock cyst are addressed in the remand portion of the 
decision.  


FINDINGS OF FACT

1.  A chronic acquired eye disorder for VA compensation 
purposes was not shown in active service.

2.  A chronic acquired eye disorder for VA compensation 
purposes is not shown by the post service dated evidence of 
record.

3.  Refractive errors are not recognized by VA as 
disabilities under the law.


CONCLUSIONS OF LAW

A chronic acquired eye disorder for VA compensation purposes 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(c), 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are silent for ocular pathology.  
A June 1982 physical examination report undertaken at Fort 
Polk, Louisiana shows a normal eye examination.  Uncorrected 
distant and near vision was 20/20, bilaterally.  

A September 1994 retirement physical examination report shows 
a normal evaluation of the eyes.  Visual acuity testing shows 
uncorrected 20/20 distant vision, bilaterally.  Uncorrected 
near vision was 20/30, bilaterally.  The veteran noted 
wearing glasses or contact lenses. 

A June 1995 VA general medical examination report is silent 
for an eye disability.

A June 1995 VA eye examination report shows a normal eye 
examination without evidence of eye disease.  The veteran was 
considered a glaucoma suspect by history.  

VA clinical records in 1997 refer to dry eye and glaucoma 
suspect.

A December 1998 VA eye examination report shows the veteran 
complained of blurred vision since active duty.  He noted 
never being told of a specific eye diagnosis.  He denied any 
known history of eye trauma or surgery.  



An objective examination revealed no eye disease found on 
examination.  Visual filed testing was considered unreliable.  
Diagnoses were benign ocular examination, both eyes and 
unreliable visual fields.   

In September 2001 the veteran was afforded a video conference 
hearing before the undersigned Member of the Board.  The 
hearing transcript is on file.  The veteran related the onset 
of decreased vision to a head injury while stationed at Fort 
Polk, Louisiana in 1980 or 1981.  He noted falling off of a 
tracked vehicle and hitting his head.  He noted that he did 
not wear glasses prior to that time.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§§  1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b (2001).




This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well rounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
and medical evidence necessary to substantiate the claim.  He 
was provided with the laws and regulations pertaining to the 
issue on appeal.  

The record shows that the RO has considered whether any 
additional notification or development action is required 
under the VCAA of 2000.  The Board may proceed to issue a 
decision at this time with respect to the issue on appeal. 

As noted above, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim.  
Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case for any further development would 
be superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A variety of extensive medical records have been associated 
with the veteran's claims folder.  

They include the veteran's voluminous service medical 
records, service personnel and administrative records, VA 
treatment records, eye examination reports and a transcript 
of a video conference hearing before the undersigned Member 
of the Board in September 2001. 

Accordingly, the evidence of record provides a complete and 
adequate basis for addressing the merits of the veteran's 
claim at this time.  

Neither the veteran nor his representative have identified 
any pertinent outstanding available records which the RO has 
not attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection for a chronic acquired eye disorder.

At a video conference hearing before the undersigned Member 
of the Board in September 2001 the veteran claimed that he 
developed an eye disability manifested by defective vision 
due to a head injury at Fort Polk in 1980 or 1981.  

A review of the veteran's service medical records discloses 
they are nonrevealing for any eye disability manifested by 
defective or impaired vision.  Specifically, the Board points 
out that a June 1982 physical examination report undertaken 
at Fort Polk, Louisiana, after the claimed head injury in 
1980 or 1981, shows a normal eye examination.  Uncorrected 
distant and near vision was 20/20, bilaterally.  No pertinent 
medical history was noted.

Significantly, a September 1994 retirement physical 
examination report shows a normal evaluation of the eyes.  
Visual acuity testing shows uncorrected 20/20 distant vision, 
bilaterally.  Uncorrected near vision was 20/30, bilaterally.  
The veteran noted wearing glasses or contact lenses.  There 
was no mention of an associated head injury.

A June 1995 postservice VA eye examination notes a normal eye 
examination without evidence of eye disease although the 
veteran was considered a glaucoma suspect by history, only.  

VA medical evidence in 1997 refers to temporary dry eye and 
glaucoma suspect.  However, a VA special eye examination in 
December 1998 shows the veteran denied any known history of 
eye trauma.  He noted having some blurred vision since active 
duty.  Importantly, examination findings revealed no evidence 
of disability in either eye.  Visual field testing was 
considered unreliable.  Any decrease in central vision was 
not shown to be due to other than refractive error.  The 
veteran reported that no physician had ever given him a 
diagnosis of an eye disability.

Overall, the Board notes there is no evidence of current eye 
disability manifested by visual defect, other than refractive 
error which cannot be service connected under the law.  38 
C.F.R. § 3.303(c).  While he was considered a glaucoma 
suspect, there is no current evidence of glaucoma.  Service 
connection can only be granted for disability resulting from 
disease or injury. 38 U.S.C.A. §§ 1110, 1131.  While the 
veteran maintains that he has such disorder, he is not 
medically qualified to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a chronic acquired eye disorder.  As noted 
above, the veteran does not currently have a chronic acquired 
eye disorder recognized by VA as a disability under the law.  

There is no evidence of in-service incurrence or aggravation 
of a chronic acquired eye disorder for VA compensation 
purposes.  Finally, there is no competent medical evidence of 
a current chronic acquired eye disorder for VA compensation 
purposes which has been linked to service.  

The veteran's own opinions and statements linking an eye 
disorder or visual defect to service are not competent 
evidence.  See Espiritu, supra.  Neither is the Board 
competent to supplement the record with its own 
unsubstantiated medical conclusion as to whether the veteran 
has an eye disorder that is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Because the veteran has failed to establish proof of a 
current chronic acquired eye disorder for VA compensation 
purposes, the Board finds that his claim of entitlement to 
service connection must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired eye 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cit. 1997).


ORDER

Entitlement to service connection for a chronic acquired eye 
disorder is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that due to the incomplete nature of the 
examinations of record pertaining to the remaining issues of 
entitlement to service connection for prostate cancer 
including as secondary to AO exposure, impotency, a 
genitourinary disability manifested by incontinence, and 
postoperative residuals of I&D of a left buttock cyst, 
additional development of the evidence is needed to 
supplement the record.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The veteran's opinion to the contrary 
notwithstanding.

Apparently pertinent examinations were canceled in May 1999, 
due to incorrect jurisdictional problems, and in June 1999, 
because the veteran was unable to report for examinations due 
to problems with his employer.

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991). 

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

At the video conference hearing in September 2001, the 
veteran complained of a painful residual left buttock scar. 

The RO should afford the veteran an examination by an 
appropriate specialist in order to determine the nature and 
extent of any residual of an I&D of a left buttock cyst 
undertaken in November 1984.  The record is absent any 
examination report reflecting an attempt to identify any 
chronic residual disability. 

The Board notes that the service medical records contain 
provisional diagnoses referable to urinary incontinence and 
impotence.  Also noted was erectile dysfunction.  A November 
1993 medical board proceedings report noted incontinence and 
impotence.  The urinary incontinence was characterized as not 
significant, clinically.  

A June 1995 VA general medical examination report shows a 
diagnosis of strange incontinence of urine and not a true 
incontinence.  The veteran was noted to have the inability to 
ejaculate.  The examiner suggested the possibility of 
psychological etiology although he could not prove it.  

A November 1996 VA clinical record shows a prostate-specific 
antigen (PSA) level of 4.74.  

A January 1997 prostate biopsy report from VA Medical Center 
(MC), Togus, Maine, shows the presence of adenocarcinoma of 
the prostate. 

In November 1998 the RO ordered a VA genitourinary 
examination.  It was pointed out that the service medical 
records referred to complaints of urinary dribbling and 
erectile dysfunction without any diagnosed underlying 
pathology.  It was noted that prostate cancer was 
subsequently diagnosed in January 1997, with the first 
elevated PSA noted in November 1996.  

The examiner was requested to conduct all necessary tests and 
studies to determine the etiology of symptomatology.  It was 
noted that the veteran argued that the symptomatology in 
service represented the onset of prostate cancer.  The 
examiner was requested to provide a complete rationale for 
any expressed opinion.  



A December 1998 VA genitourinary examination report revealed 
diagnoses of urge incontinence and organic impotence.  The 
examination was cursory at best.  There was no indication 
that the examiner reviewed the claims file.  

The examiner failed to conduct all necessary tests and 
studies to determine the etiology of symptomatology.  
Moreover, he failed to provide a complete rationale for any 
expressed opinion.

Currently, the record fails to demonstrate whether the 
veteran has true impotency, (organic or functional), and true 
urinary incontinence that are etiologically related to active 
duty, or to an intercurrent genitourinary disability.

In this regard, the Board notes that the January 1997 
prostate biopsy report showing adenocarcinoma of the prostate 
suggests the likelihood of relevant outstanding related 
treatment and/or surgical records that might prove helpful to 
the veteran's claims.  

The record is presently absent any relevant follow-up 
treatment records for prostate cancer or any attempt by the 
RO to obtain such records.  Accordingly, prior to any 
appellate consideration of the remaining issues on appeal the 
RO should obtain all records of treatment of prostate cancer.   
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that in order to accord the veteran every 
equitable consideration, the RO should afford the veteran an 
examination by a specialist in genitourinary disease to 
determine the etiology of any true impotence and true urinary 
incontinence and their relationship to active duty, if any.

Also, the RO should afford the veteran an examination by a 
specialist in oncology in order to determine the nature, 
extent, etiology and date of approximate onset of the 
prostate cancer first diagnosed in January 1997.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment and/or 
surgery for residuals of an I&D of a left 
buttock cyst, genitourinary disability 
manifested by incontinence, impotency and 
prostate cancer.

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, including follow-up 
treatment and/or surgery for prostate 
cancer.

The RO should take the necessary steps to 
obtain all surgical pathology materials 
(Accession # SP-T 97 123) from the Togus, 
Maine VAMC including paraffin tissue 
blocks and stain slides of the prostate 
cancer for submission to AFIP by the 
Board, if found necessary.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCCA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

3.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining whether there are any 
underlying identifiable chronic residuals 
of an I&D of a left buttock cyst 
undertaken in November 1984.  

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact reviewed in 
conjunction with the examination.  All 
indicated special tests should be 
undertaken.

The examiner must address the following 
medical issue:

Does the veteran have any identifiable 
residuals of an I&D of a left buttock 
cyst undertaken in service in November 
1984, and if so, do they constitute a 
disability?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
examination of the veteran by a medical 
specialist in oncology or other 
appropriate available medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, etiology and date of 
approximate onset of adenocarcinoma of 
the prostate.  The claims folder 
including the evidence obtained in the 
above paragraphs and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact reviewed in 
conjunction with the examination.  All 
indicated special tests should be 
undertaken.

The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's adenocarcinoma of 
the prostate had its onset in active duty 
or within the one year presumptive period 
following retirement from active service 
in April 1995, or is related to service 
on any basis.  


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion can not be 
provided without resort to speculation, 
the examiner should so note.

5.  The RO should arrange for a VA 
special genitourinary examination of the 
veteran by an appropriate specialist for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
true impotency and true urinary 
incontinence which may be present.  The 
claims folder and a separate copy of this 
remand must be made available to and be 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact reviewed in 
conjunction with the examination(s).  Any 
further indicated special tests should be 
undertaken.

The examiner must address the following 
medical issues:

(a) Does the veteran have urinary 
incontinence and/or impotency, and if so, 
is it at least as likely as not related 
to symptomatology reported in service, or 
if pre-existing service, was aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. If any an opinion can not be 
provided without resort to speculation, 
the examiner should so note.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for prostate cancer 
including as secondary to AO exposure, 
impotency, urinary incontinence and 
postoperative residuals of I&D of a left 
buttock cyst.

8.  The RO should issue a SOC in response 
to the veteran's notice of disagreement 
regarding the claim of entitlement to a 
clothing allowance.  Also, the RO should 
inform the veteran of the need to submit 
a substantive appeal if he wishes 
appellate review.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims for service connection for the 
disabilities at issue.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 



